DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-23 and 28-34 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach all of the features of the present claims. The closest prior art is as follows.
Junk teaches an apparatus, comprising:
a bracket having a base (902), a first meandering amplification arm (904) connected to and extending away from the base in a first direction, and a second meandering amplification arm (906) connected to and extending away from the base in a second direction opposite the first direction, the first meandering amplification arm having a first meandering configuration (bent configuration is considered “meandering”), the second meandering amplification arm having a second meandering configuration (bent configuration is considered “meandering”); and
a radio frequency identification (RFID) tag mounted to the base of the bracket (100);
wherein the first meandering amplification arm and the second meandering amplification arm are respectively structured to at least one of:
amplify an antenna gain associated with the RFID tag [0051]; or increase a communication range associated with the RFID tag [0046].
The prior art fails to teach a feed arm have a first end connected to the base and a second end located opposite the first tend; a first meandering portion connected to the second end of the feed arm, the first meandering portion including a first series of orthogonal bends; and a second meandering portion connected to the second end of the feed arm, the second meandering portion including a second series of orthogonal bends, the feed arm centrally located between the first meandering portion and the second meandering portion, the second meandering portion structured as a mirror image of the first meandering portion about the feed arm, in the context of the rest of the claim language.
No single reference teaches the features discussed above. Further, it would not have been obvious to one of ordinary skill in the art at the time of invention to combine any references to arrive at the above teachings. Therefore, the independent claims are found to be allowable. All further claims depend from the independent claims and are therefore also found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876